           Case 2:16-cv-01591-GMN-EJY Document 68 Filed 08/14/19 Page 1 of 5



     MICHAEL BEEDE, ESQ.
 1
     Nevada Bar No. 13068
 2   JAMES W. FOX, ESQ.
     Nevada Bar No. 13122
 3   THE LAW OFFICE OF MIKE BEEDE, PLLC
     2470 St. Rose Pkwy, Suite 307
 4
     Henderson, NV 89074
 5   T: 702-473-8406
     F: 702-832-0248
 6   eservice@LegalLV.com
 7
     Attorneys for Defendant/Counterclaimant, Premier One Holdings, Inc

 8                        UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEVADA
 9     WELLS FARGO BANK, N.A., AS          CASE NO. 2:16-cv-01591-GMN-GWF
10     TRUSTEE FOR THE CERTIFICATE-
       HOLDERS OF THE MLMI TRUST,
11     MORTGAGE LOAN ASSET-BACKED
       CERTIFICATES, SERIES 2006-HE1,
12

13                       Plaintiff,
       vs.
14     SPRING MOUNTAIN RANCH MASTER                   STIPULATION AND [PROPOSED]
       ASSOCIATION; NEVADA ASSOCIATION                ORDER TO EXTEND RESPONSE
15
       SERVICES, INC.; PREMIER ONE                    DEADLINE FOR MOTIONS FOR
16     HOLDINGS, INC.; and WV                         SUMMARY JUDGMENT [ECF NOS.
       INTERNATIONAL, INC.,                           64, 65, 66]
17
                    Defendant.
18
       PREMIER ONE HOLDINGS, INC
19                   Counterclaimant,
       vs.
20
       WELLS FARGO BANK, N.A., AS
21
       TRUSTEE FOR THE CERTIFICATE-
22     HOLDERS OF THE MLMI TRUST,
       MORTGAGE LOAN ASSET-BACKED
23     CERTIFICATES, SERIES 2006-HE1,
24
       BEATRICE V. VATTIMA, MICHAEL A.
       VATTIMA, DOES 1 THROUGH 10,
25     INCLUSIVE, AND ROE BUSINESS
       ENTITIES 1 THROUGH 10
26                    Counter - Defendants.
27

28
                                                  1
           Case 2:16-cv-01591-GMN-EJY Document 68 Filed 08/14/19 Page 2 of 5



 1          Plaintiff/Counterdefendant Wells Fargo Bank, N.A., as Trustee for the Certificateholders
 2   of MLMI Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-HE1 (hereafter
 3   “Plaintiff,” or “Wells Fargo), by and through its attorneys of record, Melanie D. Morgan, Esq.
 4   and Donna M. Wittig, Esq., of Akerman, LLP, Defendant Spring Mountain Ranch Master
 5   Association (hereafter “Spring Mountain”), by and through its attorneys of record, Sean L.
 6   Anderson, Esq. and T. Chase Pittsenbarger, Esq., of Leach Kern Gruchow Anderson Song, and
 7   Defendant/Counterclaimant Premier One Holdings, Inc. (hereafter “Premier One”), by and
 8   through its attorneys of record, Michael N. Beede, Esq. and James W. Fox, Esq., of The Law
 9   Office of Mike Beede, PLLC, hereby stipulate to extend the time for parties to respond to all
10   pending Motions for Summary Judgment [ECF Nos. 64, 65, 66], by five days to August 19, 2019.
11   The extension is necessary because Premier One’s undersigned counsel is undergoing a dental
12   procedure on August 14, 2019. The parties have agreed to a mutual extension of all deadlines in
13   the interest of fairness and professional courtesy. Therefore, the parties agree that good cause
14   supports an extension and the extension is not for purposes of delay or any other bad faith purpose.
15   This is the first request for an extension of the response deadlines for these Motions.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                      2
          Case 2:16-cv-01591-GMN-EJY Document 68 Filed 08/14/19 Page 3 of 5



 1        The new deadline for the response shall be Monday, August 19, 2019.
 2        IT IS SO STIPULATED.
 3

 4   DATED this 14th day of August, 2019.      DATED this 14th day of August, 2019.

 5   THE LAW OFFICE OF MIKE BEEDE, PLLC        AKERMAN, LLP
 6
     By:/s/ James W. Fox                    By:/s/ Donna M. Wittig
 7      MICHAEL BEEDE, ESQ.                    MELANIE D. MORGAN, ESQ.
        Nevada Bar No. 13068                   Nevada Bar No. 8215
 8      JAMES W. FOX, ESQ.                     DONNA M. WITTIG, ESQ.
 9
        Nevada Bar No. 13122                   Nevada Bar No. 11015
        2470 St. Rose Pkwy, Suite 307          1635 Village Center Circle, Suite 200
10      Henderson, NV 89074                    Las Vegas, NV 89134
        T: 702-473-8406                        T: 702-634-5000
11      Attorneys for Premier One Holdings,    Attorneys for Wells Fargo Bank, N.A., as
12      Inc.                                   Trustee for the Certificateholders of MLMI
                                               Trust, Mortgage Loan Asset-Backed
13                                             Certificates, Series 2006-HE1
                   th
     DATED this 14 day of August, 2019.
14

15   LEACH KERN GRUCHOW ANDERSON SONG

16   By:/s/ T. Chase Pittsenbarger
        SEAN L. ANDERSON, ESQ.
17
        Nevada Bar No. 7259
18      T. CHASE PITTSENBARGER, ESQ.
        Nevada Bar No. 13740
19      2525 Box Canyon Drive
        Las Vegas, NV 89128
20
        T: 702-538-9074
21      Attorneys for Spring Mountain Ranch
        Master Association
22

23

24

25

26

27

28
                                                3
           Case 2:16-cv-01591-GMN-EJY Document 68 Filed 08/14/19 Page 4 of 5



                                               Case Name: Wells Fargo Bank, N.A. v. Spring
 1
                                               Mountain Ranch Master Association, et al.
 2                                             Case Number: 2:16-cv-01591-GMN-GWF

 3
                                              ORDER
 4
            The Court, having reviewed the stipulation of the parties, and good cause appearing
 5
     therefore,
 6
                   IT IS HEREBY ORDERED that the time for each party to respond to Spring
 7
     Mountain Ranch Master Association’s Motion for Summary Judgment [ECF No. 64]; Premier
 8
     One Holdings, Inc.’s Motion for Summary Judgment [ECF No. 65]; and Wells Fargo’s Motion
 9
     for Summary Judgment [ECF No. 66] be extended by five days. The new deadline for the any
10
     responses shall be August 19, 2019.
11

12

13    IT IS SO ORDERED.
14

15               20
      DATED this_____day of August, 2019.
                                                       Gloria M. Navarro, Chief Judge
16
                                                       UNITED STATES DISTRICT COURT
17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
           Case 2:16-cv-01591-GMN-EJY Document 68 Filed 08/14/19 Page 5 of 5



                                    CERTIFICATE OF SERVICE
 1

 2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
 3   (18) years, and that I am not a party to, nor interested in, this action. On the 14th day of August,
 4   2019, I did cause a true and correct copy of the foregoing STIPULATION AND [PROPOSED]
 5   ORDER TO EXTEND RESPONSE DEADLINE FOR MOTIONS FOR SUMMARY
 6   JUDGMENT [ECF NOS. 64, 65, 66] to be served upon all parties involved in this litigation by
 7   the method indicated:
 8

 9       U.S. Mail
10   ___ U.S. Certified Mail
11   ___ Facsimile Transmission
12   ___ Federal Express
13    X Electronic Service via CM/ECF
14       E-Mail
15

16

17
                                    By:    /s/ Michael Madden
18
                                           An Employee of The Law Office of Mike Beede, PLLC
19

20

21

22

23

24

25

26

27

28
                                                      5
